EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph J. Pytel on 13 August 2021.
The application has been amended as follows:
1. (Currently Amended) A system comprising: 
a processor configured to execute instructions that cause the processor to: 
perform, for a roadwheel actuator, position control, wherein instructions for performing the position control, when executed by the processor, further cause the processor to: 
receive an input rack-position command, and a measured rack-position; and
compute a velocity command based on a difference in the input rack-position command and the measured rack-position; and 
perform, for the roadwheel actuator, velocity control, wherein instructions for performing the velocity control, when executed by the processor, further cause the processor to: 
receive the velocity command, and a measured motor velocity; and 

wherein, the system adjusts a position of a rack of the roadwheel actuator by generating an amount of torque corresponding to applying the input torque command to a motor, and
 wherein performing the position control and performing the velocity control form a cascaded control loop comprising an outer position feedback loop and an inner velocity feedback loop respectively, the cascaded control loop providing rack position tracking.  
2. (Cancelled).  
3. (Previously Presented) The system of claim 1, wherein the instructions further cause the processor to perform damping control wherein288610-03396 (N000890US2) instructions for performing damping control, when executed by the processor, further cause the processor to: 
compute a first torque command by scaling the measured motor velocity using a damping term; and 
modify the input torque command by adding the first torque command into the input torque command for rack position tracking.  
4. (Previously Presented) The system of claim 1, wherein the instructions further cause the processor to perform disturbance control, wherein instructions for performing disturbance control, when executed by the processor, further cause the processor to: 
estimate a rack force acting on the rack; and 
modify the input torque command using the rack force that is estimated.  
5. (Original) The system of claim 4, wherein the rack force that is estimated is scaled using a configurable parameter.  


7. (Previously Presented) The system of claim 6, wherein performing the position control includes using a proportional controller.
  8. (Previously Presented) The system of claim 1, wherein the input torque command is computed based on a configurable parameter of the velocity control.  
9. (Previously Presented) The system of claim 8, wherein performing the velocity control includes using a proportional-integral controller.  
10. (Currently Amended) A method comprising: 
computing, for a roadwheel actuator and using position control, a velocity command based on a difference in an input rack-position command and a measured rack-position, the measured rack-position 
computing, for the roadwheel actuator and using velocity control, an input torque command based on a difference in the velocity command and a measured motor velocity, the measured motor velocity 
adjusting, by a motor, a position of a rack of the roadwheel actuator by generating an amount of torque corresponding to the input torque command.  
11. (Previously Presented) The method of claim 10, further comprising: 
computing, using damping control, a first torque command by scaling the measured motor velocity using a damping term; and 

12. (Previously Presented) The method of claim 10, wherein the velocity command is computed based on a configurable parameter of the position control.  
13. (Previously Presented) The method of claim 10, wherein using the position control includes a proportional controller.  
14. (Previously Presented) The method of claim 10, wherein the input torque command is computed based on a configurable parameter of the velocity control.  
15. (Currently Amended) The method of claim 10, wherein using the velocity control includes using a proportional-integral controller.  
16. (Currently Amended) A steering system comprising: 
a motor; 
a rack of a roadwheel actuator; and 
a processor configured to perform, for the roadwheel actuator, at least position control and velocity control, the processor is further configured to perform a method for providing a rack position tracking using a cascaded control loop comprising the position control and the velocity control comprising an inner velocity feedback loop and an outer position feedback loop, respectively, the method comprising: 
computing, for the roadwheel actuator and using the position control, a velocity command based on a difference in an input rack-position command and a measured rack-position, the measured rack-position 
, the measured motor velocity 
adjusting, using the motor, a position of the rack of the roadwheel actuator by generating an amount of torque corresponding to the input torque command.  
17. (Original) The steering system of claim 16, wherein the steering system is a steer by wire system.  
18. (Previously Presented) The steering system of claim 16, wherein the processor is further configured to perform damping control, and the method further comprising: 
computing, using the damping control, a first torque command by scaling the measured motor velocity using a damping term; and 588610-03396 (N000890US2) 
modifying the input torque command by adding the first torque command into the input torque command for rack position tracking.
19. (Previously Presented) The steering system of claim 16, wherein using the position control includes using a proportional controller and wherein the velocity command is computed based on a configurable parameter of the proportional controller.
  20. (Previously Presented) The steering system of claim 16, wherein using the velocity control includes using a proportional-integral controller, and wherein the input torque command is computed based on a configurable parameter of the velocity control.
Allowable Subject Matter
IV.	Claims 1 and 3-20 are pending and allowed.  Claims 1, 10 and 16 are currently amended.  Claim 2 is cancelled.
V.	The following is an examiner’s statement of reasons for allowance:

In regarding to independent claims 1, 10 and 16, Tsubaki taken either individually or in combination with other prior art of record fails to teach or render obvious a processor configured to execute instructions that cause the processor to: perform, for a roadwheel actuator, position control, wherein instructions for performing position control, when executed by the processor, further cause the processor to: receive an input rack-position command, and a measured rack-position; and compute a velocity command based on a difference in the input rack-position command and the measured rack-position; and perform, for the roadwheel actuator, velocity control, wherein instructions for performing velocity control, when executed by the processor, further cause the processor to: receive the velocity command, and a measured motor velocity; and compute an input torque command based on a difference in the velocity command and the measured motor velocity, wherein, the system adjusts a position of a rack of the roadwheel actuator by generating an amount of torque corresponding to applying the input torque command to a motor, and wherein performing the position control and performing the velocity control form a cascaded control loop comprising an outer position feedback loop and an inner velocity feedback loop respectively, the cascaded control loop providing rack position tracking.  

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)





/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667